              Case: 1:15-cv-00075-SA-RP Doc #: 41 Filed: 02/20/19 1 of 1 PageID #: 254


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF MISSISSIPPI
                                      ABERDEEN DIVISION

                                                 NOTICE

JESSICA JAUCH

                V.                                       CASE NO. 1:15CV075-SA-RP

CHOCTAW COUNTY, ET AL



        TAKE NOTICE that a proceeding in this case has been SET for the place, date, and time set
        forth below:



Place                                                    Room No.
 FEDERAL BLDG.                                           911 Jackson Ave., Suite 242
 Oxford, MS.
                                                          Date and Time
                                                          February 28, 2019 at 1:00 p.m.


Type of Proceeding
                                     SETTLEMENT CONFERENCE

                     BEFORE UNITED STATES MAGISTRATE JUDGE ROY PERCY


                                                                 DAVID CREWS
                                                                 Clerk of Court


                                                                 /s/ Rebekah Capps
                                                                 Courtroom Deputy
Date: February 20, 2019



                 CONTACT REBEKAH CAPPS AT 234-3114 IF YOU HAVE ANY QUESTIONS
